DETAILED ACTION
This action is responsive to communications filed on September 23, 2020. 
Claims 1, 3-8, and 10-20 are pending.
Claims 1 and 8 are independent claims.
		
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
In the claims:

15. (Amended) The server of claim [[2]]1, wherein the relevancy score based on the contextual relevancy of the respective digital flyer to the stack definition of the flyer stack is determined based on one or more of:

evaluating space occupied in the digital flyer by respective sections of the digital flyer, the digital flyer comprising at least one section;
evaluating a number of merchant items in the respective sections of the digital flyer; and
evaluating behavior of the user when the selected digital flyer is provided in response to a search term.

18. (Amended) The method of claim [[9]]8, wherein the relevancy score based on the contextual relevancy of the respective digital flyer to the stack definition of the flyer stack is determined based on one or more of:
a publisher or merchant inputting the relevancy score through a user interface of the flyer stack server;
evaluating space occupied in the digital flyer by respective sections of the digital flyer, the digital flyer comprising at least one section;
evaluating a number of merchant items in the respective sections of the digital flyer; and
evaluating behavior of the user when the selected digital flyer is provided in response to a search term.
	
	

ALLOWABLE SUBJECT MATTER
	Claims 1, 3-8, and 10-20 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
Regarding claims 1 and 8, the claimed invention is directed to a system and method for organizing and presenting digital flyers. More specifically, the claimed invention includes assigning at a flyer stack server a plurality of digital flyers to a flyer stack, the plurality of digital flyers assigned to the flyer stack selected from a larger plurality of digital flyers, wherein the assigning the plurality of digital flyers to the flyer stack comprises: determining a relevancy score for each digital flyer of the larger plurality of digital flyers based on a contextual relevancy of the respective digital flyer to a stack definition of the flyer stack, and assigning a digital flyer from the larger plurality of digital flyers to the flyer stack when the determined relevancy score exceeds a threshold relevancy value, determine an availability of each of the plurality of digital flyers assigned to the flyer stack based on a location and timing of the respective digital flyers. Further, the claimed invention includes determining at the flyer stack server a flyer score for each of the plurality of digital flyers assigned to the flyer stack based on one or more of: flyer quality, flyer popularity, popularity of merchant associated with flyer, budget for flyer, and revenue of flyer, ordering each of the plurality of digital flyers assigned to the flyer stack in an order that they are to appear. Further, the claimed invention includes providing from the flyer stack server stack information indicative of the available digital flyers assigned to the flyer stack and the determined flyer score associated with the digital flyers to the communication 
Relevant prior art of record includes Csaszar et al., US Patent Application Publication no. US 2003/0233422 (“Csaszar”). Csaszar teaches a network-based system that allows creation, storage and distribution of digital objects that employ a flyer or postcard metaphor. Para. 0032. The flyer is a compound digital object that may include: descriptive text elements, illustrative images, numeric descriptors, and other possible digital components. Id. Additionally the flyers may be standalone, or a leading flyer may be associated with one or more fleet member flyers that are united by a common theme. Id. Further, not explicitly present, in the Primary Object. For instance, a user comment or a quality rating score may be provided by the creator of the Derivative Object and included in the Derivative Object. Para. 0058. 
Csaszar, alone or in combination with other prior art of record, fails to teach or fairly suggest assigning at a flyer stack server a plurality of digital flyers to a flyer stack, the plurality of digital flyers assigned to the flyer stack selected from a larger plurality of digital flyers, wherein the assigning the plurality of digital flyers to the flyer stack comprises: determining a relevancy score for each digital flyer of the larger plurality of digital flyers based on a contextual relevancy of the respective digital flyer to a stack definition of the flyer stack, and assigning a digital flyer from the larger plurality of digital flyers to the flyer stack when the determined relevancy score exceeds a threshold relevancy value, determine an availability of each of the plurality of digital flyers assigned to the flyer stack based on a location and timing of the respective digital flyers, determining at the flyer stack server a 
Accordingly, the recited subject matter of claims 1 and 8 is allowable.

Regarding claims 3-7 and 10-20, these claims depend from claim(s) 1 and 8 and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.